Order modified by allowing counsel for the receiver the sum of $500 instead of $400 as therein provided, and by changing the sum of $4,166.63, appearing twice in the fourth decretal paragraph of the order, to $4,066.63 in each instance. As so modified, the order is affirmed, with ten dollars costs and disbursements to respondent. Without special direction in the order appointing him, a receiver of rents is not authorized to charge as an expense the services of an agent who collects the rents for him. Such special direction should be made only when circumstances require it. Here, although the order provides for the hiring and employing of such persons as may be necessary, even if it were deemed the special direction above mentioned, the facts show that the employment of an agent to collect the rents was not necessary. Lazansky, P. J., Young, Kapper, Hagarty and Seudder, JJ., concur.